Citation Nr: 0836964	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  06-29 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to May 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 decision rendered by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran did not appear for a Travel Board hearing 
scheduled to be held in October 2007, without good cause 
shown.  The Board construes this action as a withdrawal of 
his request for a hearing.  
 
This case was remanded in a February 2008 Board decision for 
initial RO consideration of additional evidence.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The veteran's claimed in-service stressful experiences 
have not been corroborated by credible, supporting evidence. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active duty service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

VA complied with notification responsibilities in regards to 
the veteran's claim for service connection in correspondence 
sent to the veteran in October 2005, March 2006, September 
2006 and September 2008.  These letters told the veteran what 
evidence was needed to substantiate the claim, and notified 
him of what evidence VA would undertake to obtain and what 
evidence he was responsible for providing.  The letters told 
him that he should submit medical and service department 
records in his possession, that he could submit necessary 
evidence and that it was his responsibility to ensure that VA 
received necessary evidence.  These notices served to tell 
him that he should submit relevant evidence in his 
possession.

The veteran has substantiated his status as a veteran.  The 
March 2006, September 2006, and July 2007 letters provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claimed 
disabilities under consideration, pursuant to the recent 
holding in the Dingess decision.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Some of the notice was provided after the initial 
adjudication of the claim.  The timing deficiencies were 
cured by readjudication of the claim in supplemental 
statements of the case issued after the notice was provided.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records, VA and private medical treatment 
records, and a report from a VA examination.  The veteran has 
not identified any outstanding records for VA to obtain that 
were relevant to the claim and the Board is likewise unaware 
of such.  

Although the Board finds that the VA examination was 
inadequate, the Board also finds that the veteran did not 
engage in combat and that there is no credible supporting 
evidence of an in-service stressor.  Hence, an examination 
could not substantiate the veteran's claim.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

Factual Background & Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence establishing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (2007); 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and a 
verified in-service stressor.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" as requiring that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (1999).  The Court has 
held that receiving enemy fire can constitute participation 
in combat.  Sizemore v. Principi, 18 Vet. App. 264 (2004).  A 
determination that a veteran engaged in combat with the enemy 
may be supported by any evidence which is probative of that 
fact, and there is no specific limitation of the type or form 
of evidence that may be used to support such a finding.  
VAOPGCPREC 12-99 (1999).  Evidence submitted to support a 
claim that a veteran engaged in combat may include the 
veteran's own statements and an "almost unlimited" variety 
of other types of evidence.  Gaines v. West, 11 Vet. App. 
353, 359 (1998). 

The veteran asserts that he has PTSD due to stressful events 
which occurred during the time he was stationed in Vietnam-
from approximately November 1970 to April 1971.  The veteran 
alleges that during this period, his base was frequently 
struck by rocket fire on a weekly basis.  Several people are 
alleged to have been killed or wounded by these attacks.  

The veteran has also reported that the knowledge of two of 
his childhood friends being killed in Vietnam was very 
stressful, although their deaths occurred prior to the 
veteran's alleged service in Vietnam.

Service treatment records reveal that the veteran was found 
to have anxiety in November 1970, prior to leaving for 
temporary duty (TDY) in Thailand.  The April 1972 separation 
examination showed no defects on psychiatric review and the 
veteran denied any psychoses.  

Service personnel records show that the veteran served in the 
Air Force with a military occupational specialty (MOS) of 
Morse Code Operator.  These records are negative for any 
awards or decorations indicative of combat.  The veteran is 
shown to have received the National Defense Service Medal 
(NDSM), Vietnam Service Medal (VSM), and the Republic of 
Vietnam Campaign Medal (RVCM).  ).  

The veteran has reported that he received incoming fire while 
stationed in Vietnam.  He is competent to report these 
events, and if accepted, they would show that he participated 
in combat.  Sizemore, Gaines.  

In addition, the veteran has not reported a consistent 
history of his purported service in Vietnam.  In a statement 
submitted in conjunction with his initial claim in July 2005, 
he reported that he was in Vietnam from approximately 
November 1970 to April 1971.  In December 2002, the veteran 
reported that his unit was stationed in Vietnam from November 
1970 to April 1971.  On the VA examination, however, he 
reported being in Vietnam only "sometime in 1970" for a 
period of at least three months.

The service medical and personnel records do not support the 
veteran's reports of service in Vietnam.  The veteran has 
contended that these records may not report all of his travel 
for security reasons.  However, the veteran appears to have 
served in the same MOS throughout service, and all other 
details of the locations where he served are documented in 
detail, even showing the itineraries of his flights.  The 
service department records show that the veteran was in 
locations outside Vietnam during the times he has reported he 
was stationed in Vietnam.  His service medical records show 
that he was seen at a service department facility at Travis 
Air Force Base in November 1970, at a service department 
facility at Udorn, Thailand in December 1970, and at a 
dispensary apparently located in Thailand in January and 
April 1971.  The fact that he was receiving treatment outside 
Vietnam during these periods, weighs against his reports that 
he was at the Danang Air Base during the same time.

Evidence received from the National Personnel Records Center 
(NPRC), included a copy of a TDY travel voucher for the dates 
of November 28, 1971 to January 2, 1972.  This voucher showed 
TDY travel in Thailand in 1971.  NPRC was unable to locate 
any other TDY's.

The contemporaneous record weighs against the veteran's 
reports that he served in Vietnam and experienced combat 
stressors.  Because his reports are contradicted by the 
service department records, the Board finds his statements to 
lack credibility.  The veteran is not shown to be a combat 
veteran.  As such his testimony alone is not sufficient to 
establish the incurrence the claimed stressors.  Rather, 
there must be service records or other credible supporting 
evidence to corroborate his testimony.  Zarycki v. Brown, 6 
Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 (1994

In addition, although the veteran is in receipt of the VSM 
and RVCM awards, the VSM was awarded to all members of the 
armed forces who service in Vietnam and contiguous waters and 
airspace between 3 July 1965 and 28 March 1973.  In addition, 
personnel serving in Thailand, Laos or Cambodia in direct 
support of operations in Vietnam during the same time period 
also were eligible for the medal.  Naval Historical Center, 
Vietnam Service Medal, www.history.navy.mil/medals/vsn.htm, 
July 1998.  

The decoration could also be awarded to any service member 
who, while serving outside the geographical limits of the 
Republic of Vietnam, provided direct combat support to the 
Republic of Vietnam Armed Forces for a period exceeding six 
months.  This stipulation most often applied to members who 
performed Vietnam War support from Thailand and Japan.  In 
such cases, a US service member must have been awarded either 
the Vietnam Service Medal or the Armed Forces Expeditionary 
Medal (for service in a Vietnam campaign) to be eligible for 
the Vietnam Campaign Medal.  Republic of Vietnam Armed Forces 
Memorandum 2655; Department of the Air Force, Air Force 
Personnel Center, 
www.afpc.randolph.af.mil/library/factsheets/factsheet.asp?id=
7843 - 11k; Vietnam Campaign Medal, 
en.wikipedia.org/wiki/Vietnam_Campaign_Medal.

Therefore, receipt of those medals alone does not verify that 
the veteran had service in Vietnam, let alone 6 months of 
service at the Air Base at Danang.

A second stressor event--knowledge of the deaths of two 
individuals in Vietnam, identified as the veteran's childhood 
friends-is verified in lists of Vietnam casualties; but as 
the veteran concedes, these deaths occurred prior to his 
entrance into service.  Vietnam War Casualty List, Access 
Genealogy.com.  www.accessgenealogy.com/military/vietnam.php.  
These stressors, therefore, cannot be linked to his period of 
service as is required under 38 C.F.R. § 3.304(f).  

VA outpatient treatment records show treatment for depression 
beginning in December 2004.  In a letter of correspondence 
dated in November 2005, the veteran's private psychologist 
(Dr. N.) provided diagnosis of PTSD.  Dr. N. attached a PTSD 
criteria checklist, completed by the veteran, but her records 
did not indentify a particular stressor as being the source 
of the veteran's PTSD.  

The veteran also underwent a VA psychiatric examination in 
January 2006.  The examiner indicated review of the claims 
file and specifically stated that the veteran's military 
decorations established his presence in Vietnam.  As 
discussed above, this conclusion was erroneous.  

The veteran reported that while he was not in combat, he was 
located in the war-zone of Vietnam, sometime during 1970.  He 
indicated that he was in Thailand first, but was sent on TDY 
to the Danang Air Force base (in Vietnam) where he spent 
three months.  During this time in Vietnam, the veteran 
alleged that the base came under rocket attacks on a fairly 
regular basis.  He stated that his worst memory was when 
"jolly green giant" helicopter crews, who were lodging 
overnight in a barrack, were all killed in a rocket attack.  
The veteran also reported the deaths of his two childhood 
friends being killed in Vietnam, although he noted that this 
occurred prior to his arrival in Vietnam.  Based on a review 
of the available records and clinical interview, the VA 
examiner provided a diagnosis of PTSD, chronic; and alcohol 
dependence -secondary to the PTSD.  

In finding that service connection for PTSD is not warranted 
in this case, the Board is mindful that the veteran has been 
diagnosed with PTSD by both a private and VA physician.  
However, the Board is not required to accept the 
unsubstantiated opinions of a psychiatrist or any other 
physician that alleges PTSD had its origins in service.  Wood 
v. Derwinski, 1 Vet. App.  190, 192 (1991), reconsidered, 1 
Vet. App. 406 (1991); Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (a medical opinion that is based on the appellant's 
recitation of service history, and not his documented 
history, is not probative).  The Court has also held that a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  See 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).   

Here, the evidence is against a finding that the veteran 
engaged in combat and there is no credible supporting 
evidence of an in-service stressor.  The Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not applicable in this 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. at 55-57 (1990). 


ORDER

Service connection for PTSD is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


